
	
		I
		111th CONGRESS
		2d Session
		H. R. 4682
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Mr. Kennedy (for
			 himself, Mr. Petri, and
			 Mr. Cooper) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To encourage savings, promote financial literacy, and
		  expand opportunities for young adults by establishing Lifetime Savings
		  Accounts.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 America Saving for Personal
			 Investment, Retirement, and Education Act of 2010 or the
			 ASPIRE Act of
			 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. ASPIRE Fund.
					Sec. 3. Lifetime Savings Accounts.
					Sec. 4. Certifications related to Government
				contributions.
					Sec. 5. Rules governing Lifetime Savings Accounts relating to
				investment, accounting, and reporting.
					Sec. 6. Tax treatment of Lifetime Savings Accounts.
					Sec. 7. Private management of Lifetime Savings
				Accounts.
					Sec. 8. ASPIRE Fund Board.
					Sec. 9. Fiduciary responsibilities.
					Sec. 10. Assignment, alienation, and treatment of deceased
				individuals.
					Sec. 11. Accounts disregarded in determining eligibility for
				Federal benefits.
					Sec. 12. Reports.
					Sec. 13. Programs for promoting financial literacy.
				
			2.ASPIRE Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States an ASPIRE Fund.
			(b)Amounts held by FundThe ASPIRE Fund consists of the sum of all
			 amounts paid into the Fund under subsections (d) and (e), increased by the
			 total net earnings from investments of sums held in the Fund or reduced by the
			 total net losses from investments of sums held in the Fund, and reduced by the
			 total amount of payments made from the Fund (including payments for
			 administrative expenses).
			(c)Use of Fund
				(1)In generalThe sums in the ASPIRE Fund are
			 appropriated and shall remain available without fiscal year limitation—
					(A)to invest under section 5,
					(B)to make distributions as provided pursuant
			 to section 6,
					(C)to pay the administrative expenses of
			 carrying out this Act, and
					(D)to purchase insurance as provided in
			 section 9(c)(2).
					(2)Exclusive purposesThe sums in the ASPIRE Fund shall not be
			 appropriated for any purpose other than the purposes specified in this section
			 and may not be used for any other purpose.
				(d)Government contributions
				(1)In generalThe Secretary of the Treasury shall make
			 transfers from the general fund of the Treasury to the ASPIRE Fund as
			 follows:
					(A)Automatic contributionsUpon receipt of each certification under
			 section 3(b), the Secretary of the Treasury shall transfer $500.
					(B)Supplemental contributionsUpon receipt of each certification under
			 section 4(a), the Secretary of the Treasury shall transfer the supplemental
			 amount.
					(C)Matching contributionsUpon receipt of each certification under
			 section 4(b), the Secretary of the Treasury shall transfer the matching
			 amount.
					(2)Adjustment for inflation
					(A)In generalFor each fifth calendar year beginning
			 after 2010, the $500 amount in paragraph (1)(A) shall be increased by such
			 dollar amount multiplied by the cost-of-living adjustment determined under
			 section 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting
			 calendar year 2009 for calendar year 1992 in
			 subparagraph (B) thereof.
					(B)RoundingIf any amount adjusted under subparagraph
			 (A) is not a multiple of $50, such amount shall be rounded to the next lowest
			 multiple of $50.
					(e)Private contributionsThe Executive Director shall pay into the
			 ASPIRE Fund such amounts as are contributed under section 3(f).
			3.Lifetime Savings Accounts
			(a)EstablishmentThe Executive Director shall establish in
			 the ASPIRE Fund a Lifetime Savings Account for each eligible individual
			 certified under subsection (b). Each such account shall be identified to its
			 account holder by means of the account holder’s social security account
			 number.
			(b)Certification of account
			 holdersOn the date on which
			 an eligible individual is issued a social security account number under section
			 203(c)(2) of the Social Security Act,
			 the Commissioner of Social Security shall certify to the Executive Director and
			 the Secretary of the Treasury the name of, and social security number issued
			 to, such eligible individual.
			(c)Account balanceThe balance in an account holder’s Lifetime
			 Savings Account at any time is the excess of—
				(1)the sum of—
					(A)all deposits made into the ASPIRE Fund and
			 credited to the account under subsection (d), and
					(B)the total amount of allocations made to and
			 reductions made in the account pursuant to subsection (e), over
					(2)the amounts paid out of the account with
			 respect to such individual under section 6.
				(d)Crediting of contributionsPursuant to regulations which shall be
			 prescribed by the Executive Director, the Executive Director shall credit to
			 each Lifetime Savings Account the amounts paid into the ASPIRE Fund under
			 subsections (d) and (e) of section 2 which are attributable to the account
			 holder of such account.
			(e)Allocation of earnings and
			 lossesThe Executive Director
			 shall allocate to each Lifetime Savings Account an amount equal to the net
			 earnings and net losses from each investment of sums in the ASPIRE Fund which
			 are attributable, on a pro rata basis, to sums credited to such account,
			 reduced by an appropriate share of the administrative expenses paid out of the
			 net earnings, as determined by the Executive Director.
			(f)Private contributions
				(1)In generalThe Executive Director shall accept cash
			 contributions for payment into the ASPIRE Fund if such contribution is
			 identified (in such manner as the Executive Director may require) with the
			 account holder of a Lifetime Savings Account to whom it is to be credited at
			 the time the contribution is made.
				(2)Alternative methods of
			 contribution
					(A)Payroll deductionUnder regulations prescribed by the
			 Executive Director and at the election of the employer, contributions under
			 paragraph (1) may be made through payroll deductions.
					(B)Tax refundsUnder regulations prescribed by the
			 Secretary of the Treasury, contributions under paragraph (1) may be made by an
			 election to contribute all or a portion of the tax refund of the
			 contributor.
					(3)Annual limitation
					(A)Account holders under age 18In the case of an account holder who has
			 not attained age 18 at the end of a calendar year—
						(i)the limitation under section 219(b)(1) of
			 the Internal Revenue Code of 1986 shall not apply, and
						(ii)the Executive Director shall not accept any
			 contribution identified with such account holder if such contribution, when
			 added to all other contributions made under this subsection during such
			 calendar year with respect to such account holder, exceeds $2,000.
						(B)Account holders age 18 or
			 olderIn the case of an
			 account holder who is age 18 or older at the end of a calendar year, any
			 contribution identified with such account holder shall be taken into account
			 under section 219(b)(1) of the Internal Revenue Code of 1986 for such
			 year.
					(C)Adjustment for inflation
						(i)In generalFor each fifth calendar year beginning
			 after 2010, the $2,000 amount under subparagraph (A)(ii) shall be increased by
			 such dollar amount multiplied by the cost-of-living adjustment determined under
			 section 1(f)(3) of the Internal Revenue Code of 1986 determined by substituting
			 calendar year 2009 for calendar year 1992 in
			 subparagraph (B) thereof.
						(ii)RoundingIf any amount adjusted under clause (i) is
			 not a multiple of $50, such amount shall be rounded to the next lowest multiple
			 of $50.
						(g)Eligible individualFor purposes of this Act, the term
			 eligible individual means any individual who is—
				(1)a United States citizen or a person
			 described in paragraph (1) of section 431(b) of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996,
				(2)born after December 31, 2009, and
				(3)less than 18 years of age.
				(h)Rights of legal guardianUntil the account holder of a Lifetime
			 Savings Account attains age 18, any rights or duties of the account holder
			 under this Act with respect to such account shall be exercised or performed by
			 the legal guardian of such account holder.
			4.Certifications related to Government
			 contributions
			(a)Supplemental Government
			 contributions
				(1)In generalUpon such showing as the Executive Director
			 may require to establish the basis for certification, the Executive Director
			 shall, with respect to each eligible account holder, certify to the Secretary
			 of the Treasury the supplemental amount with respect to such account
			 holder.
				(2)Eligible account holderFor purposes of this subsection, the term
			 eligible account holder means an account holder of a Lifetime
			 Savings Account who, for the last taxable year ending before such account
			 holder’s certification under section 3(b), has a modified adjusted gross income
			 which is below the applicable national median adjusted gross income
			 amount.
				(3)Supplemental amount
					(A)In generalFor purposes of this Act, the term
			 supplemental amount means $500.
					(B)Income phase-outWith respect to any account holder who has
			 a modified adjusted gross income for the last taxable year ending before such
			 account holder’s certification under section 3(b) which is in excess of 75
			 percent of the applicable national median adjusted gross income amount, the
			 $500 amount in subparagraph (A) shall be reduced (but not below zero) by an
			 amount which bears the same ratio to $500 as such excess bears to 25 percent of
			 the applicable national median adjusted gross income amount.
					(C)Adjustment for inflation
						(i)In generalFor each fifth calendar year beginning
			 after 2010, each of the $500 amounts under subparagraphs (A) and (B) shall be
			 increased by such dollar amount multiplied by the cost-of-living adjustment
			 determined under section 1(f)(3) of the Internal Revenue Code of 1986
			 determined by substituting calendar year 2009 for
			 calendar year 1992 in subparagraph (B) thereof.
						(ii)RoundingIf any amount adjusted under clause (i) is
			 not a multiple of $50, such amount shall be rounded to the next lowest multiple
			 of $50.
						(b)Government matching contribution
				(1)In generalUpon such showing as the Executive Director
			 may require to establish the basis for certification, the Executive Director
			 shall, with respect to each private contribution to the account of an account
			 holder which is made before such account holder attains age 18, certify to the
			 Secretary of the Treasury the matching amount with respect to such
			 contribution.
				(2)Matching amount
					(A)In generalFor purposes of this subsection, the term
			 matching amount means, with respect to the first $500 of private
			 contributions to an account during any calendar year, an amount equal to 100
			 percent of such contribution.
					(B)Income phase-outWith respect to any account holder who has
			 a modified adjusted gross income for the last taxable year ending before such
			 contribution which is in excess of 75 percent of the applicable national median
			 adjusted gross income amount, the $500 amount in subparagraph (A) shall be
			 reduced (but not below zero) by an amount which bears the same ratio to $500
			 as—
						(i)such excess, bears to
						(ii)25 percent of the applicable national
			 median adjusted gross income amount.
						(C)Adjustment for inflation
						(i)In generalFor each fifth calendar year beginning
			 after 2010, each of the $500 amounts under subparagraphs (A) and (B) shall be
			 increased by such dollar amount multiplied by the cost-of-living adjustment
			 determined under section 1(f)(3) of the Internal Revenue Code of 1986
			 determined by substituting calendar year 2009 for
			 calendar year 1992 in subparagraph (B) thereof.
						(ii)RoundingIf any amount adjusted under clause (i) is
			 not a multiple of $50, such amount shall be rounded to the next lowest multiple
			 of $50.
						(3)Private contributionFor purposes of this subsection, the term
			 private contribution means a contribution accepted under section
			 3(f).
				(c)Definitions and rules relating to modified
			 adjusted gross incomeFor
			 purposes of this section—
				(1)Special rule for account holders who can be
			 claimed as dependentsIn the
			 case of an account holder of a Lifetime Savings Account for whom a deduction is
			 allowable under section 151 of the Internal Revenue Code of 1986 to another
			 taxpayer, any reference in this section to the modified adjusted gross income
			 of the account holder for any taxable year shall be treated as a reference to
			 the modified adjusted gross income of such other taxpayer.
				(2)Modified adjusted gross
			 incomeThe term
			 modified adjusted gross income has the meaning given such term in
			 section 221(b) of the Internal Revenue Code of 1986.
				(3)Applicable national median adjusted gross
			 income
					(A)In generalThe term applicable national median
			 adjusted gross income means, with respect to any calendar year, the
			 median amount of adjusted gross income (as defined in section 62 of the
			 Internal Revenue Code of 1986) for individual taxpayers for taxable years
			 ending in the prior calendar year as determined by the Secretary of the
			 Treasury.
					(B)Joint returnsThe applicable national median adjusted
			 gross income shall be calculated and applied separately with respect to joint
			 returns and all other returns.
					5.Rules governing Lifetime Savings Accounts
			 relating to investment, accounting, and reporting
			(a)Default investment programThe ASPIRE Fund Board shall establish a
			 default investment program under which, in a manner similar to a lifecycle
			 investment program, sums in each Lifetime Savings Account are allocated to
			 investment funds in the ASPIRE Fund based on the amount of time before the
			 account holder attains the age of 18. Each account holder of a Lifetime Savings
			 Account shall be enrolled in such program unless such account holder, in such
			 form and manner as prescribed by the Executive Director, elects
			 otherwise.
			(b)Other rulesUnder regulations which shall be prescribed
			 by the Executive Director, and subject to the provisions of this Act, the
			 provisions of—
				(1)section 8438 of title 5, United States Code
			 (relating to investment of the Thrift Savings Fund),
				(2)section 8439(b) of such title (relating to
			 engagement of independent qualified public accountant),
				(3)section 8439(c) of such title (relating to
			 periodic statements and summary descriptions of investment options), and
				(4)section 8439(d) of such title (relating to
			 assumption of risk),
				shall apply
			 with respect to the ASPIRE Fund and accounts maintained in such Fund in the
			 same manner and to the same extent as such provisions relate to the Thrift
			 Savings Fund and the accounts maintained in the Thrift Savings Fund. For
			 purposes of this subsection, references in such sections 8438 and 8439 to an
			 employee, Member, former employee, or former Member shall be deemed references
			 to an account holder of a Lifetime Savings Account in the ASPIRE Fund.6.Tax treatment of Lifetime Savings
			 Accounts
			(a)In generalExcept as otherwise provided in this Act,
			 for purposes of the Internal Revenue Code of 1986—
				(1)each Lifetime Savings Account shall be
			 treated in the same manner as a Roth IRA (within the meaning of section 408A of
			 such Code), except that section 408A of such Code shall be applied separately
			 to Lifetime Savings Accounts, and
				(2)any distribution from such account shall be
			 treated in the same manner as a distribution from a Roth IRA.
				(b)Separate application of taxation
			 rulesFor purposes of this
			 Act, section 408A, other than subsection (c) thereof (relating to treatment of
			 contributions), of the Internal Revenue Code of 1986 shall be applied
			 separately to Lifetime Savings Accounts.
			(c)Minimum balanceNo amount shall be distributed pursuant to
			 subsection (a)(2) to the extent such distribution would cause the balance of
			 such account to be less than the amount transferred to such account under
			 section 2(d)(1)(A) before the account holder—
				(1)attains age
			 59½,
				(2)dies, or
				(3)becomes disabled (within the meaning of
			 section 72(m)(7).
				(d)Distributions for higher
			 educationIn the case of
			 higher education expenses of an account holder incurred during the period
			 beginning on the date the account holder attains 18 and ending before the
			 account holder attains 25, no amount shall be treated as a qualified
			 distribution pursuant to subsection (a)(2) unless such amount is paid directly
			 to the institution of higher education (as defined in section 101 of the Higher
			 Education Act of 1065 (20 U.S.C. 1001) through which the higher education is
			 provided.
			(e)Age
			 limitationExcept as
			 otherwise provided by this Act, no distribution shall be made under subsection
			 (a) with respect to any account holder of a Lifetime Savings Account before
			 such account holder attains age 18.
			(f)Qualified rollovers contributions
				(1)In generalUnder regulations prescribed by the
			 Secretary of the Treasury in consultation with the Executive Director, any
			 account holder of a Lifetime Savings Account may elect to make a rollover
			 contribution from such account holder’s account to a privately managed Lifetime
			 Savings Account (as defined in section 408B of the Internal Revenue Code of
			 1986).
				(2)LimitationNo rollover contribution may be made under
			 this paragraph to the extent that such rollover contribution would cause the
			 balance of such account holder’s account to be less than the minimum balance
			 specified in subsection (c).
				(g)100 percent tax on Government
			 contributions
				(1)Lifetime Savings Accounts
					(A)In generalIn the case of any amount distributed from
			 a Lifetime Savings Account which is attributable to contributions made under
			 section 2(d) and which would be includible in gross income (but for this
			 paragraph)—
						(i)such amount shall not be includible in
			 gross income, and
						(ii)the tax imposed under chapter 1 of the
			 Internal Revenue Code of 1986 on the distributee for the taxable year in which
			 such amount is distributed shall be increased by 100 percent of such
			 amount.
						(B)Ordering
			 rulesFor purposes of this
			 paragraph, distributions from Lifetime Savings Accounts shall be treated as
			 made from amounts attributable to contributions made under section 3(f) and
			 from earnings before made from amounts attributable to contributions made under
			 section 2(d).
					7.Private management of Lifetime Savings
			 Accounts
			(a)In generalPart I of subchapter D of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 408A the
			 following new section:
				
					408B.Privately Managed Lifetime Savings
				Accounts
						(a)In generalExcept as provided in this section, a
				privately managed Lifetime Savings Account shall be treated in the same manner
				as a Roth IRA, except that:
							(1)Qualified special purpose
				distributionsQualified
				special distributions (as defined in section 408A(d)(5)) shall include—
								(A)distributions to the extent that such
				distributions do not exceed qualified higher education expenses (as defined in
				section 529(e)(3)) of the beneficiary of a privately managed Lifetime Savings
				Account, reduced by the sum of—
									(i)the amount excluded from gross income under
				section 127, 135, 529, or 530 by reason of such expenses,
									(ii)the amount excluded from gross income under
				section 221 by reason of such expenses (determined without regard to the last
				sentence of subsection (d)(2) thereof),
									(iii)the amount of any scholarship, allowance,
				or payment described in section 25A(g)(2), and
									(iv)the amount of such expenses which were
				taken into account in determining the credit allowed to the taxpayer or any
				other person under section 25A, and
									(B)amounts which within 60 days of
				distribution are transferred to a qualified tuition program under section 529
				for the benefit of the account holder of a privately managed Lifetime Savings
				Account or a member of the family (within the meaning of section 529(e)(2)) of
				such account holder.
								(2)Nonexclusion period does not
				applySection 408A(d)(2)(B)
				shall not apply.
							(3)Qualified rolloverIn lieu of the definition given the term
				qualified rollover contribution under section 408A(e), such term
				shall mean a rollover contribution to a privately managed Lifetime Savings
				Account from another such account or from a Lifetime Savings Account under
				section 7(b)(2)(A) of the America Saving for
				Personal Investment, Retirement, and Education Act of 2010, but
				only if such rollover contribution meets the requirements of section
				408(d)(3).
							(4)Age limitation on
				distributionsExcept as
				otherwise provided in this section, no distribution may be made with respect to
				any account holder of a privately managed Lifetime Savings Account before such
				account holder attains age 18.
							(5)Taxation of government
				contributionsIn the case of
				any distribution which is attributable to contributions made under section 2(d)
				of the America Saving for Personal
				Investment, Retirement, and Education Act of 2010 and which would
				be includible in gross income (but for this paragraph)—
								(A)such amount shall not be includible in
				gross income, and
								(B)the tax imposed under chapter 1 on the
				distributee for the taxable year in which such amount is distributed shall be
				increased by 100 percent of such amount.
								For purposes of this paragraph,
				distributions shall be treated as made from amounts attributable to other
				contributions and from earnings before made from amounts attributable to
				contributions made under section 2(d) of the America Saving for Personal Investment, Retirement, and
				Education Act of 2010.(6)Assignment, alienation, and treatment of
				deceased individualsSection
				10 of the America Saving for Personal
				Investment, Retirement, and Education Act of 2010 shall apply in
				lieu of treatment under this subsection as a Roth IRA.
							(b)Privately managed Lifetime Savings
				AccountFor purposes of this
				title, the term privately managed Lifetime Savings Account means
				an individual retirement plan (as defined in section 7701(a)(37)) which is
				designated (in such manner as the Secretary may prescribe) as a privately
				managed Lifetime Savings Account and which meets the requirements of the
				America Saving for Personal Investment,
				Retirement, and Education Act of
				2010.
						.
			(b)Conforming amendmentThe table of sections for part I of
			 subchapter D of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item related to section 408A the following new item:
				
					
						Sec. 408B. Privately managed
				Lifetime Savings
				Accounts.
					
					.
			8.ASPIRE Fund Board
			(a)In generalThere is established in the executive
			 branch of the Government a ASPIRE Fund Board.
			(b)Composition, duties, and
			 responsibilitiesSubject to
			 the provisions of this Act, the provisions of—
				(1)section 8472 of title 5, United States Code
			 (relating to composition of Federal Retirement Thrift Investment Board),
				(2)section 8474 of such title (relating to
			 Executive Director),
				(3)section 8475 of such title (relating to
			 investment policies), and
				(4)section 8476 of such title (relating to
			 administrative provisions),
				shall apply
			 with respect to the ASPIRE Fund Board in the same manner and to the same extent
			 as such provisions relate to the Federal Retirement Thrift Investment
			 Board.9.Fiduciary responsibilities
			(a)In generalUnder regulations of the Secretary of
			 Labor, the provisions of sections 8477 and 8478 of title 5, United States Code,
			 shall apply in connection with the ASPIRE Fund and the accounts maintained in
			 such Fund in the same manner and to the same extent as such provisions apply in
			 connection with the Thrift Savings Fund and the accounts maintained in the
			 Thrift Savings Fund.
			(b)Investigative authorityAny authority available to the Secretary of
			 Labor under section 504 of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1134) is hereby
			 made available to the Secretary of Labor, and any officer designated by the
			 Secretary of Labor, to determine whether any person has violated, or is about
			 to violate, any provision applicable under subsection (a).
			(c)Exculpatory provisions; insurance
				(1)In generalAny provision in an agreement or instrument
			 which purports to relieve a fiduciary from responsibility or liability for any
			 responsibility, obligation, or duty under this Act shall be void.
				(2)InsuranceAmounts in the ASPIRE Fund available for
			 administrative expenses shall be available and may be used at the discretion of
			 the Executive Director to purchase insurance to cover potential liability of
			 persons who serve in a fiduciary capacity with respect to the Fund and accounts
			 maintained therein, without regard to whether a policy of insurance permits
			 recourse by the insurer against the fiduciary in the case of a breach of a
			 fiduciary obligation.
				10.Assignment, alienation, and treatment of
			 deceased individuals
			(a)Assignment and alienationUnder regulations which shall be prescribed
			 by the Executive Director, rules relating to assignment and alienation
			 applicable under chapter 84 of title 5, United States Code, with respect to
			 amounts held in accounts in the Thrift Savings Fund shall apply with respect to
			 amounts held in Lifetime Savings Accounts in the ASPIRE Fund.
			(b)Treatment of accounts of deceased
			 individualsIn the case of a
			 deceased account holder of a Lifetime Savings Account which has an account
			 balance greater than zero, upon receipt of notification of such individual’s
			 death, the Executive Director shall close the account and shall transfer the
			 balance in such account to the Lifetime Savings Account of such account
			 holder’s surviving spouse or, if there is no such account of a surviving
			 spouse, to the duly appointed legal representative of the estate of the
			 deceased account holder, or if there is no such representative, to the person
			 or persons determined to be entitled thereto under the laws of the domicile of
			 the deceased account holder.
			11.Accounts disregarded in determining
			 eligibility for Federal benefitsAmounts in any Lifetime Savings Account
			 shall not be taken into account in determining any individual’s or household’s
			 financial eligibility for, or amount of, any benefit or service, paid for in
			 whole or in part with Federal funds, including student financial aid.
		12.ReportsThe Executive Director, in consultation with
			 the Secretary of the Treasury, shall annually transmit a written report to the
			 Congress. Such report shall include—
			(1)a detailed description of the status and
			 operation of the ASPIRE Fund and the management of the Lifetime Savings
			 Accounts, and
			(2)a detailed accounting of the administrative
			 expenses in carrying out this Act, including the ratio of such administrative
			 expenses to the balance of the ASPIRE Fund and the methodology adopted by the
			 Executive Director for allocating such expenses among the Lifetime Savings
			 Accounts.
			13.Programs for promoting financial
			 literacyThe Secretary of the
			 Treasury, in coordination with the Financial Literacy and Education Commission,
			 shall develop programs to promote the financial literacy of account holders of
			 Lifetime Savings Accounts and the legal guardians of such account holders who
			 have the rights with respect to such accounts under section 3(h).
		
